Citation Nr: 9903752	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-16 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 11, 
1990, for the award of a 100 percent rating for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.




This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased rating 
to 100 percent for PTSD effective from September 11, 1990.  

In correspondence received in December 1994, the veteran 
raised additional claims for entitlement to term life 
insurance and a permanent disability rating.  These matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In January 1988 the RO continued a 10 percent rating for 
PTSD.

3.  On February 8, 1988, the RO notified the veteran that the 
evidence did not warrant a change in his disability 
evaluation for PTSD.

4.  On September 11, 1990, the RO received the veteran's 
request for re-evaluation of his service-connected PTSD.

5.  In March 1994 the RO granted a 100 percent rating for 
PTSD and assigned an effective date retroactive to September 
11, 1990.

6.  There is no document of record which may be considered an 
earlier filed claim for an increased rating.


CONCLUSION OF LAW

An effective date earlier than September 11, 1990, for the 
award of a 100 percent rating for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998);  
38 C.F.R. § 3.400 (1998).  An earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (1998).  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (1998).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.104, 20.1103 (1998).

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (1998).  

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  A breach of a 
duty to assist cannot form the basis for a claim of CUE.  
Shockley v. West, 11 Vet. App. 208, 213 (1998) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Crippen v. Brown, 9 Vet. 
App. 412 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994)).

Factual Background

In January 1986 the RO granted entitlement to service 
connection for PTSD and assigned a 10 percent disability 
rating effective from October 4, 1985, the date the veteran's 
claim was received.

In January 1988 the RO continued a 10 percent disability 
rating for PTSD.  On February 8, 1988, the RO notified the 
veteran that the evidence, including VA examination in 
November 1987, did not warrant a change in his disability 
evaluation for PTSD.

VA outpatient treatment records dated in March 1989 noted the 
veteran was mildly to moderately depressed.  A September 1989 
clinical note revealed some improvement in his depressed mood 
and noted he was less irritable.  Other medical records for 
the period between January 1988 and September 1990, including 
group progress notes, are not indicative of increased 
disability during this period.

On September 11, 1990, the RO received the veteran's request 
for re-evaluation of his service-connected PTSD.  He stated 
that he had not been able to work since 1984 because of PTSD.

In August 1993 the RO received records associated with the 
veteran's Department of Health and Human Services, Social 
Security Administration (SSA) disability claim, including 
information demonstrating an award for benefits for 
disability which began in July 1983.  The primary diagnosis 
was PTSD.

In March 1994 the RO granted a 100 percent rating for PTSD 
and assigned an effective date retroactive to September 11, 
1990.

In his December 1994 notice of disagreement, the veteran 
requested an earlier effective date for the award of a 100 
percent disability rating for PTSD.  He stated that he had 
been unable to work because of his disabilities since 1982, 
and that his SSA award of 100 percent disability had been 
determined effective from November 1983.  

In his September 1995 substantive appeal, the veteran 
requested an effective date from October 4, 1985, which was 
the effective date for his initial VA award of a 10 percent 
disability evaluation for PTSD.  He requested that VA obtain 
additional evidence in support of his claim, including 
personnel records from his employer from 1980 to 1984, 
private medical records, VA medical records and VA vocational 
rehabilitation records.  He stated he believed this evidence 
would substantiate his claim that he was not able to "follow 
up, or even file a claim, for an increase in benefits" as a 
result of his service-connected disability.  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The record reflects that in January 1988 the RO denied 
entitlement to an increased rating for PTSD.  The veteran was 
notified by correspondence dated February 8, 1988, but did 
not appeal.  Therefore, the January 1988 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.104, 20.1103 (1998).

Based upon the evidence of record, the Board finds that an 
effective date earlier than September 11, 1990, for a 100 
percent rating for PTSD, is not warranted.  The veteran does 
not allege specific error and the record does not reflect 
that the January 1988 rating decision involved CUE.  The 
medical records dated during the period from January 1988 to 
September 1990 do not reflect an increase in his service-
connected PTSD.  The Board notes there is no other evidence 
subsequent to the January 1988 final rating decision that 
demonstrates a factually ascertainable increase in disability 
earlier than September 11, 1990.  

Although the veteran contends he has been totally disabled 
since before 1984, the Board finds there is no basis in law 
or fact whereby the veteran may be granted an effective 
earlier than September 11, 1990.  See 38 U.S.C.A. § 5110;  
38 C.F.R. § 3.400.  In addition, as there is no evidence that 
the veteran filed a claim prior to that date, the Board finds 
the preponderance of the evidence is against the veteran's 
claim for an earlier effective date.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to an effective date earlier than September 11, 
1990, for the award of a 100 percent rating for PTSD is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

